UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3062



DAVID E. TAYLOR,

                                            Plaintiff - Appellant,

          versus

FRESH FIELDS MARKET, INCORPORATED,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-94-55-C)


Submitted:   February 7, 1996          Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


David E. Taylor, Appellant Pro Se. Thomas Patrick Murphy, Michael
Frank Marino, REED, SMITH, SHAW & MCCLAY, McLean, Virginia; Eric
Anthony Welter, REED, SMITH, SHAW & MCCLAY, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the magistrate judge's disposition of Appellant's discovery motions

for expenses, for sanctions, and for a change i the location of his

deposition. We dismiss the appeal for lack of jurisdiction because

the order is not appealable. This court may exercise jurisdiction
only over final orders, 28 U.S.C. § 1291 (1988), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2